 In theMatter ofAPPALACHIANELECTRIC POWER COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNIONNo. 906, andJ.A. DAVIS, L. F. NEELY, WALTERTHORNTON, J. B.EASTBURN,J.F. FACKLER, A. P. CLARK, E. B. ROBERTSON,-L. W.WALL,HARRY G. THOMPSON,LUTHER HUDSON,WALTER CLARK andCLYDE HOLDRENCase No. C-175.Decided August 7, 1937Electric Utility Indus try-Discrinunation:discriminatory refusal'to reinstatefollowing discharge prior to July5, 1935-Reinstatement Ordered, Non-Strikers:employees subject to discriminatory refusal to reinstate following dischargeprior to July 5, 1935-BackPay:awarded.Mr. Jacob Blumfor the Board.Hunton,Williams, Anderson, Gay d Moore,byMr. T. JustinMooreandMr. G. D. Gibson,of Richmond, Va., for the respondent.Mr. Alexander B. Hawes,ofcounsel to the Board.DECISIONSTATEMENTOF THE CASEOn January 21, 1937, E. B. Robertson, of Lurich, Virginia, onbehalf of International Brotherhood of ElectricalWorkers, LocalUnion No. 906, herein called the Union, filed with the RegionalDirector for the Fifth Region (Baltimore, Maryland) a charge thatAppalachian Electric Power Company, of Glen Lyn, Virginia, hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8, subdivisions (1) and (3)and Section 2, subdivisions (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449.On February 12, 1937, the Boardissued itscomplaint, signed by the Regional Director.The complaint andaccompanying notice of hearing were duly served upon the respond-ent and upon Robertson.The complaintalleges, insubstance, that,since July 5, 1935, the respondent has refused reinstatement of J. A.Davis, L. F. Neely, Walter Thornton, J. F. Eastburn,i J. F. Fackler,A. P. Clark, E. B. Robertson, L. W. Wall, Harry G. Thompson,Luther Hudson, Walter Clark, and Clyde Holdren, all previouslyemployees- of the respondent, for the reason that they joined andassistedthe Union and had engaged in concerted activities with otheremployees in the Glen Lyn plant of the respondent for the purposeof collective bargaining and other mutual aid and protection.1Corrected to "J B. Eastburn",at the hearing.240 DECISIONS AND ORDERS241Thereafter the respondent filed a motion to dismiss the complainton various grounds, and, without waiving such motion, also filed ananswer thereto.The motion to dismiss was based on allegations thatthe National Labor Relations Act or its application in the presentcase violates the Fifth, Seventh, and Tenth Amendments to the Con-stitution and embodies an unlawful delegation of power to the Board,that the Act does not purport to apply to the case of persons notemployees since its effective date, and finally, in substance, that thecommerce powers of the Federal Government do not extend to therelationship between the respondent and the persons named in thecomplaint (herein called the ex-employees).The answer deniedthat the respondent discharged or laid the ex-employees off or re-fused to reinstate them for the reason that they joined and assistedthe Union and engaged in concerted activities with other employeesin the Glen Lyn plant of the respondent for the purpose of collectivebargaining and other mutual aid and protection. It denied thatany such, alleged unfair labor practices were unfair labor practicesaffecting interstate commerce, and for a separate defense repeatedthe allegations of the motion to dismiss.Pursuant to the notice, a hearing was held in Roanoke, Virginia, onFebruary 25 and 26, 1937, before Walter Wilbur, duly designated asTrial Examiner by the Board. The motion to dismiss was renewedbefore the Trial Examiner at the commencement of the hearing.Ruling thereon was reserved by the Trial Examiner.Thereafterthe motion, so far as it was based upon the face of the complaint,was denied.At the close of the Board's case, the respondent'scounsel again pressed the motion on the ground that the Board hadfailed to introduce sufficient evidence bearing upon the question ofjurisdiction.The motion was denied on the ground that such evi-dence was to be secured from officials of the respondent who had notyet testified.While correct practice would require that such evidencebe presented by the Board before the close of its case, we do notconsider that the error was prejudicial, and the ruling of the TrialExaminer denying the motion, is hereby affirmed.On motion ofcounsel for the Board, the complaint was amended to strike there-from the names of Harry G. Thompson, Walter Clark, and ClydeHoldren.During the course of the hearing counsel for the respond-ent excepted to one ruling of the Trial Examiner overruling hisobjection to the introduction of a certain exhibit in evidence.Wehave considered the objection and hereby affirm the ruling thereon.Full opportunity to be heard, to examine and cross-examine witnessesand to produce evidence bearing upon the issues was afforded to allparties. 242NATIONAL LABOR RELATIONS BOARDThereafter a brief was filed by counsel for the respondent andfurther oral argument was had before the Trial Examiner at Washington, D. C.An Intermediate Report was filed by the Trial Exam-iner, and exceptions thereto were filed on behalf of both the respond-ent and the Union. Argument on the exceptions was had before theBoard on May 26, 1937.At the time of filing their exceptions to the Intermediate Report,request was also made on behalf of the ex-employees that the casebe reopened to take additional testimony.This requestwas subse-quently denied by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSAppalachian Electric Power Company was incorporated in Vir-ginia in 1926. It is qualified to do business and owns property inVirginia and West Virginia, and also owns a short section of linein Tennessee. It is a subsidiary of American Gas and Electric Com-pany, New York City, and is itself a parent company owning all theoutstanding securities of two utility companies, Kingsport Utilities,Inc., and Kentucky & West Virginia Power Company, operating inTennessee and Kentucky respectively.The Ohio Power Company,another subsidiary of American Gas and Electric Company,operatesinOhio.The respondent is engaged in the electric utility business, princi-pally as an operating company, generating power and transmittingand distributing it directly to consumers in Virginia and West Vir-ginia.As part of this system it operates three steamgeneratingplants in West Virginia,2 and two steam and four hydro-electricgenerating plants in Virginia.The total generating capacity of thesystem is rated at 397,255 K. V. A., of which 235,080 is in the WestVirginia plants and 162,175 in the Virginia plants.A transmission line, consisting of 530 miles of wire carrying 132,-000 volts and 200 miles carrying 88,000 volts, connects all the plantsof the respondent with each other and with its distributing systems.The main transmission line runs generally from, Reusens, Virginia,on the east, through Glen Lyn, Virginia, at the Virginia-West Vir-ginia border, to Kenova, West Virginia, on the west.The line con-necting Kenova, West Virginia, and the remainder of the system runsfor a short distance through Ohio and to the extent that it lies in thatState belongs to the affiliated Ohio Power Company.2A fourth steamgeneratingplant, at Sprigg, West Virginia,was not in operation duringthe period with which thisdecision deals. DECISIONS AND ORDERS243From the main line run six branches-one for a short distanceinto Tennessee-which connect with the systems of other companiesoperating in States other than Virginia and West Virginia.Thusthe respondent connects at Danville, Virginia, near the North Caro-lina border, with Carolina Power & Light Company; at Holston,Tennessee, just over the border from Virginia, with Kingston Util-ities, Inc., and Carolina Power & Light Company; at Sprigg, WestVirginia, on the Kentucky border, with Kentucky & West VirginiaPower Company; at Kenova, West Virginia, also on the Kentuckyborder, with the same company; and north of Logan, West Virginia,on the Ohio border, with the Ohio Power Company.The lines of the respondent constitute a continuous wire connectionacross Virginia and West Virginia, between North Carolina, Tennes-see,Kentucky, and Ohio.In 1930 the population in the area served by the respondent num-bered, according to the Federal Census, 832,617 in West Virginia, and470,403 in Virginia.The respondent's customers, as of December 31,1936, numbered 86,722 in West Virginia and 51,244 in Virginia. From50 per cent to 70 per cent of the demand for its current is of an indus-trial character, and mines, in particular, are an important class ofcustomers.The average Virginia demand slightly exceeds the Vir-ginia generating capacity.Consequently over a period of time thetendency is for the respondent to export power from West Virginiainto Virginia.But since the demand is subject to considerable andrapid fluctuations, and generating capacities vary from time to time,particularly at hydro-electric plants, such a tendency cannot be re-garded as constant. It is impossible to determine where current gen-erated at any particular point in the system is consumed.The alloca-tion of the demand among the various plants, which must take intoaccount not only the total load, but also the relative efficiencies of gen-eration at each plant, is made from time to time by the respondent'schief dispatcher at Turner, West Virginia.The plant with which we are concerned is a steam generatingplant, located in the village of Glen Lyn, Virginia, at about the mid-dle of the main transmission line and within a half mile,of the WestVirginia border.In the organization of the system, it is included inthe Bluefield, West Virginia, Division.The plant is rated at 100,000K. V. A., the second largest in generating capacity of all the plants ofthe respondent, exceeded only by that at Cabin Creek, West Virginia.Its operating force has ranged in the past two and a half years be-tween 67 and 51 employees.The plant consumes between 300,000and 360,000 tons of coal a year, most of it shipped from West Vir-ginia and delivered by interstate railroads at sidings in the plant. 244NATIONAL LABOR RELATIONS BOARDThe function of the force at the Glen Lyn plant is the generationof electricity, as distinguished from its transmission and distribution.The division of the operations of an electric utility into these threefunctions is reflected in the physical equipment of the utility and isrecognized by courts and regulatory authorities.The respondentcontends that generation of power, as distinguished from its trans-mission and distribution, cannot be regarded as commerce, and there-fore its relations to workers engaged in generation cannot be sub-jected to federal regulation.It is clear, however, that though the employees at Glen Lyn maynot have been directly engaged in interstate commerce, any interrup-tion of operations there would instantaneously have had a substantialeffect on the interstate flow of electric current.A stoppage at GlenLyn would, at once, withdraw from this interstate system a sourceof a considerable portion of its transportable power.IT.THE UNIONDuring January 1935, there was talk among the Glen Lyn em-ployees of formation of a union, and on January 17, 42 or 43 of themmet at a beer garden in the village to organize a local.Temporaryofficers were elected, and an application for a charter was thereaftermade to the International Brotherhood of Electric Workers, an inter-national union affiliated with the American Federation of Labor.The charter was received, and at a second meeting held on January 25itwas signed by 29 employees, including all the men named in thecomplaint.Membership was open to all the Glen Lyn employeesexcept the clerical and supervisory staff.Shortly thereafter threeother employees also signed up, making a total of 32 members.Atthe second meeting officers were elected : J. F. Fackler was namedpresident; A. P. Clark, vice president; and L. T. Hudson, financialsecretary.However, on the reopening of the plant in March, after the shut-down described below, those who were taken back to work generallyrenounced their membership.As a result dues declined, the Unionwas cut to 12 or 14, and some time in April, the charter was revokedby the International.The members were told, however, that theymight apply for reinstatement and membership in another local.None of them thereafter paid dues, but shortly before the hearingseveral applied for reinstatement in a local of the Brotherhood atPrinceton, about 15 miles from Glen Lyn.These applications wereacted upon favorably. It is not clear what the status of such mem-bers was in the interval, but its determination is not necessary tothe decision of this case. DECISIONS AND ORDERSIII.BACKGROUND OF THE UNFAIR LABOR PRACTICES245A. The shut-down of 1935At midnight of January 19-20, 1935, the Glen Lyn plant was shutdown for an indefinite period., Although this action followed withintwo days of the first organization meeting of the Union, we findthat it was based solely on business reasons unrelated to the unionactivities of the respondent's employees.The respondent wished tomake certain improvements to the equipment at the plant.Con-tractors' proposals for these improvements had been received by therespondent in October 1934, and the new equipment had arrivedat the plant between January 1 and 15, 1935. In addition, therespondent had been engaged for some time in a controversy overfreight rates with the two railroads which shipped its coal. Itwas believed that the railroads were maintaining excessive ratesbecause they considered the respondent dependent upon the plant.The respondent thought that a shut-down demonstrating that thesystem could run without Glen Lyn would help in securing a ratereduction.Finally, the moment for the shut-down appears to havebeen chosen because of a drop in demand on the system as a whole,combined with the fact that the generating capacity of the hydro-electric plants, which fluctuates with the flow of the streams, wasusually near its high about January of each year.The possibility of this shut-down, for the reasons stated above,had been forecast in a talk to the employees by Mr. Markle, divisionmanager, about January 5.Notice of the shut-down was given onJanuary 19, at which time Lugrin, the plant manager, also listedthe 43 or 44 men who were to be laid off. A skeletoncrew wasretained.All of the men named in the complaint, except L. W.-Wall, were laid off at this time.A. P. Clark was rehired for con-struction work on January 22, but he was dropped on January 28,and his records indorsed, "Work completed."L.W. Wall was re-tained on the skeleton crew and continued until January 31, whenhe was dropped ostensibly for the same reason.The shut-down was expected to be temporary. But, according tothe respondent's officials, they intended to remove definitely fromthe pay roll all the men laid off, although they expected to recruitthe staff from among such men on reopening.At the hearing therewas considerable contention as to whether the laying off of theemployees terminated their employee status. It was pointed out thatthe term "discharge" was not used, and it appears that upon re-opening those who were put back to work resumed their senioritystatus.On the other hand, there was no evidence that the men weretold they would be called backlater, ashad been customary when49440-38-vol u[--17 246NATIONAL LABOR RELATIONS BOARDindividual employees were temporarily laid off in previous slackperiods.Moreover,the records of the respondent for each employeelaid off were indorsed,under the heading "Date dropped", with thenotation"1/19/35",and, under the heading"Reason",with.the nota-tion -"Services no longer needed." It -appears unnecessary to deter-mine whether the employee status of the ex-employees ended at thistime.For the purposes of this decision it may be conceded that itterminated some time prior to July 5, 1935, when the National LaborRelations Act went into effect.The shut-down continued until March 2, 1935, when the plantreopened,the improvements having been made and a further demandfor power having arisen.B. Attitude of the respo7ulent toward organization of its employeesApparently no attempt was made by the employees to conceal thefact some time before the shut-down that organization of a unionwas being contemplated.Furr, assistant division manager at Blue-field, had heard rumors of organization,at least by the middle ofJanuary,-and Lugrin was then aware of organizing activities.Knowledge or suspicion of such activities probably had reached themanagement some time earlier,for when Markle spoke to the em-ployees on January 5 about the possibility of a shut-down he dis-cussed the respondent's attitude towards unions.Hudson, one of the ex-employees, testified that Markle threateneda shut-down of the plant if the employees organized.This testi-mony received no corroboration from the other ex-employees andwas contradicted by the respondent'switnesses.Markle claims tohave told the men that they were"permitted to belong to a laborunion if they so desired, but that(his) personal feeling was that itwas a mistake for them to go into such an arrangement, and (therespondent)would prefer that they do not do it,as (it) would muchrather, in dealing or taking up anythingwith (its) employees, dealwith them directly rather than through some outside party."Arga-brite, vice president of the respondent,had previously instructedMarkle as follows:"'You must make clear to your men that underthe N.R. A. they have a right to belong to an organization if theywant to.Now, if they want to know how we feel about it, you cantell them we are not interested in it at all and would not like to seeit, but they are at perfect liberty to do that if they want to."'This position was elaborated by Argabrite at the hearing as shownin the following passages from the record :***a union is a pretty difficult thing in our business.There are a lot of things which, we recognize,might be excellentin a manufacturing institution of a production type, such asmaking machinery or things of that kind, where great groups of DECISIONS AND ORDERS247men are gathered together.They might be very fine.We donot frown on those things as being bad.We try to treat ourpeople just as finely as we can; we like to feel that we are closeenough to them that they do not need any outsiders coming be-tween them and us, and we would be very sorry to see them gointo organizations.Imake no bones about that at all. Itwould be very difficult, with three thousand men scattered overthe length of West Virginia and Virginia, to try to deal withthem as an organization or a multiplicity of organizations.That would be very difficult.Q. (By Mr. Moore.) Have you at any time, however, sanc-tioned any movement, either in large or small groups, so faras management is concerned, that sought to discourage the or-ganization of unions?A. Yes; I have sought to discourage that.During the N. R.A. days I sought to discourage it. I told Mr. Markle, whenthis rumbling started over in Glen Lyn, that we had betterfind out what was wrong with the hours and get it straightenedout and get it on an operating basis that was right. I did,notwant any union.There is not any question about that; but Itook no move to stop it.While we do not believe that the shut-down was related to theorganization of the Union, various occurrences shortly before andafter indicate that the respondent's `attitude toward the Union wasnot so disinterested as it claims.Shortly before, Lugrin tried to sound Thornton out, asking himwhat he thought about the Union.The night before the shut-downJessee, a foreman, told Thornton he had better stay out of the Unionor he would lose his job.Prior to the shut-down Jessee also triedto get from Robertson the names of the members of the Union.On the night of the shut-down, before A. P. Clark had joined theUnion, Turner, Lugrin's assistant, came to him and said, "Pierce,keep your shirt on, and you will be all right."-In a conversation with Robertson about the Union one night infront of the hall of the Local, probably after the shut-down, Turnersaid that it "seemed like some of them wanted to get out of the fightpretty quick."At the hearing there was disagreement as to the interpretation tobe placed upon the action of Lugrin in stopping his car oppositethe entrance to the beer garden on the night when the Union washolding its first organization meeting.That he was there, accom-panied by Turner and Whitt, a foreman, is not denied.Accordingto his testimony, he was merely passing by, when, seeing a crowd ofmen emerging from the beer garden, he stopped some three or fourminutes out of curiosity to see what was going on.According to 248NATIONAL LABOR RELATIONS BOARDtestimony of some of the ex-employees, he parked there, and it issuggested that he did so to observe who was taking part in theUnion.Also according to their testimony, Whitt, who was sittingon the back seat of Lugrin's car, tried to crouch out of sight, pre-sumably because he did not wish to be identified with Lugrin'saction.It was also testified that Lugrin then drove thecar up anddown the road several times, with the headlights on, in order, it issuggested, to see better the men who were coming away from themeeting.Lugrin claimed that he only drove up to his house tochange his clothes and then back to the office.Despite the conflictin the testimony, in view of other indications of the respondent'sattitude,it seemslikely that Lugrin was spying on the meeting atthat time to determine who were Union members.The incident of the plant union is one of such indications. Certainof the employees who were retained during the shut-down became"interested", as Lugrin testified, in theformation of a union ofemployees of the plant, not affiliated with outside labor organizations.Various officials of the respondent, including Argabrite, Lugrin,Turner, and Lawrence, whether or not they are to be credited withthe origination of this movement, gave it their blessing.Argabriteand Lugrin secured sampleorganization papersfor thisunion anddrafted a proposed agreement between it and the respondent. Law-rence, who was then doing special engineering work at the plant,and who was later to replace Lugrin as plant manager, was invitedto attend a meeting of the organization and read the proposedconstitution and by-laws to it.Turner was elected its secretary.Aforeman,Jessee, someof whose activities have been mentioned before,was president.Despite the obviously favorable attitude of the re-spondent, however, it should be noted that the plantunion never gotany where, and it and the proposed agreement withthe respondentsoon died a natural death.There is some evidence of the use of coercion to force membershipin this organization.A. P. Clark, who was rehired for special workshortly after the shut-down, testified that on the second day afterhe was rehired Fields, a chief or assistant chief electrician, askedhim to join the plant union, that he refused, and that three dayslater he was again laid off.All of this evidence, particularly when considered with the eventsof March 1935, which was discussed below, strongly indicates thatthe respondent was seriously opposed to unionization of its employeesby any organization with outside affiliations.C. The reopening in Marche 1935On March 2, 1935, the plant reopened for operation.Fifty-oneout of the 67 previously on the pay roll in January were called back DECISIONS AND ORDERS249towork.Furr and Lugrin had calculated, before the shut-down,that a cut of 15 or 16 could be made. The factors which made sucha reduction possible were: (1) improvement of equipment; (2) re-arrangementof personnel; (3) a recentincreasein working hoursfrom 32to 40 per week; (4) the fact that the plant had been over-staffed;(5) a decrease in the average load on the system.The selection of the men to be denied reinstatement is perhaps thestrongest evidence of the respondent's antiunion bias.Of the 16employees involved in the reduction, four were transferred to theRoanoke plant.Three of these were nonunion men; the fourth,Walter Thornton, one of the Union members involved in this com-plaint.Of the remaining 12, for whom no work was provided, tenwere Union men, and of the other two,one was an office workerineligible for Union membership.This proportion should be con-trasted with the proportion of Union to nonunion employees beforethe shut-down.At that time the two groups were approximatelyequal.The ten Union members are the men originally named in thiscomplaint, except Thornton and Fackler.They included A. P.Clark, vice president; and L. T. Hudson, financial secretary of theUnion.That the Union membershipof these men was known to the re-spondent's officials,at least to Lugrin, the plant manager, is not con-tested.Glen Lyn is a small village ; every one knows his neighbor'sbusiness.As indicated above, there was no' attempt on the part ofthe Unionto conceal its activities.The respondent denies that the Union affiliations of these men werea factor in their selection. It points to the fact that 22 of the totalUnion membership of 32 were given jobs, among whom was thepresident, Fackler.It is significant, however, that the Union mem-bers who were taken back (except Fackler and Thornton)thereuponrenounced their Union membership.The respondent insists thatLugrin was directed to select, and did select,the men to be reinstatedsolely on the basis of fitness.The respondent kept no efficiencyrecords, however ; and the facts upon which Lugrin claims to havebased his judgment as to fitness remain locked in his breast.On the other hand, the service records of the men denied rein-statement are available.3Many of them had been in the respond-ent's continuous employ for years and had received promotions andincreasesin pay.The facts may be summarizedas follows :J.A. Davis, first employed August 15, 1921, at 46¢ per hour, wasraised to 55¢ on November 16, 1931; to 64¢ on September 1, 1933;and to 74¢ on May 1, 1934.He was employed throughout as aturbine oiler.8 The service records of the men whose names were eliminated from the complaint byamendment do not appear in the record 250NATIONAL LABOR RELATIONS BOARDL. F. Neely, first employed February 20, 1922, at 350 per houras a crane fireman, was raised to 500 on July 1, 1927; and promotedto coal handler at 600 on May 1, 1934.E. B. Robertson, first employed August 8, 1922, at 390 per houras assistant fireman, was raised to 500 on August 1, 1928; to 540on September 1, 1933; was promoted to water tender at 650 on May 1,1934, and was raised to 740 on January 1, 1935, just prior to theshut-down.J. B. Eastburn, first employed May 10, 1927, at 350 per hour as alaborer, was raised to 500 on January 1, 1932; and 580 on September1, 1933; and was promoted to pump oiler at 700 on January 1, 1934.A. P. Clark, first employed August 10, 1927, at 500 per hour as amachinist, was reduced to 350 on March 7, 1928; restored to500on June 16, 1930; raised to 580 on September 1, 1933; promoted topump oiler at 59¢ on January 1, 1934; and raised to 710 on May 1,1934.L.W. Wall, first employed October 16, 1933, at 400 per hour as -a laborer, was promoted to carpenter at 600 on March 16, 1934.Luther Hudson, first employed by an affiliated company in 1933,was employed by the respondent February 9, 1934, at 400 per houras a coal handler, and raised to 480 on May 1, 1934.The seniority standing of the men reinstated does not appear -inthe record, without which, of course, we have no absolute check.Nevertheless it is difficult to believe that on an efficiency basis aloneso large a proportion of Union men should have been eliminatedand that this proportion should include so many employees of longstanding with records of apparently satisfactory service. It appearsclear that the connection of these employees with the Union was adefinite factor in the determination that they should be among thepersonnel permanently eliminated.As indicated above, Fackler and Thornton were not dropped atthis time.Thornton was transferred to the Roanoke plant, but wasfinally laid off there on June 15, on the ground that his work wasthen completed.Fackler was reinstated at Glen Lyn during thefirst week in March.On April 15, after the excluded men startedpicketing the plant, he left the plant telling the manager he was"sticking by the Union".The excluded group made several efforts during March and Aprilto secure reinstatement.On March 8 or 9, a committee consisting ofHudson, Eastburn, A. P. Clark, and either Robertson or Thompson,called at the Bluefield office with Freeman, an organizer of the Inter-national Brotherhood of Electrical Workers.Markle was away, andFurr disclaimed any authority either to enter into negotiations withthe Union or to reinstate any of the employees.On March 9, afterthis conference, the Union, over the signatures of Hudson and,Fack- DECISIONS AND ORDERS251ler,wrote Argabrite referring to the conference with Furr andcharging that the reason for the non-employment of the men in-volved was their Union membership.When these efforts producedno results, the excluded Union members staged a "strike" and pick-eted the gates of the plant.They were then joined by Fackler.IV. THE UNFAIR LABOR PRACTICESSince the National Labor Relations Act became effective only onJuly 5, 1935, none of the actions of the respondent so far discussedcould constitute a violation of that statute.They are important,however, in considering the significance of its actions since that date.The plant operated with the reduced personnel of 51 during themonths from March to August, 1935. Then about August 9, theforce was increased by the addition of four employees, who weretransferred from the Kenova, West Virginia, plant of the respond-ent.Operation of the Kenova plant was reduced at that time be-cause of its relative inefficiency, and the personnel there was conse-quently cut.The management apparently wished, however, to keepthese four men in its employ.They are referred to as "key men"by the respondent's officials, and the evidence shows that the threeof them who are still working for the respondent 4 have relativelylong service records and important classifications.5Three other additions have since been made to the Glen Lynoperating staff.These all involved promotions, to the staff, of menhired as laborers since July 5, 1935.R. D. Spangler, bared January6, 1936, was promoted to the boiler room on June 1, 1936.R. D.Doss, hired September 20, 1936, and G. T. Powell, hired June 29,1936, were promoted to the turbine room on January 1, 1937.A. P. Clark and E. B. Robertson made active application for rein-statement in the spring of 1936.Otherwise, however. none of themen involved in this complaint have done so since the spring of 1935.This was quite natural.Their applications in March and April,1935, had been turned down flatly.Application having once beenmade, little purpose would be served in repeating it.Vacanciesdid not occur frequently.The men were on hand and available atcall.While there had been no similar group lay-offs prior to Jan-uary 1935, it had been customary for the respondent, when workoffered, to recall individual employees temporarily laid off.Thefutility of further application must have been even more apparentto the men involved here when the applications of Clark and Rob-ertson were turned down.4The fourth has died since the transfer.5w Jordan,first employed 1922,now classified as turbine room man at 750 per hour ;L. C Drain, first employed 1924, now classified as turbine room man at 750 per hour ;C.L Brown, first employed 1923, now classified as switchboard operator at $165 permonth. 252NATIONAL LABOR RELATIONS BOARDMoreover, as indicated above, Glen Lyn is a small village. Itspopulation numbers about 250; since the plant employs 50 to 70men, there can have been almost no other source of work. In sucha community it is not too much to assume that the plant manage-ment would be aware of the ex-employees living there. It must,therefore, have known that none of them had obtained substantiallyequivalent employment at the time that Spangler, Doss, and Powellwere promoted.The record shows that all of the ex-employees except Fackler havecontinued to live at or near Glen Lyn. Davis has been working onhis farm.Eastburn has been able to secure work with anotherconcern only recently (six months prior to the hearing), and thiswork is only of an irregular nature.Thornton was employed bythe respondent at Logan, West Virginia, for a short period, fromJune to September, 1936. In October 1936, he secured employmentfor a very brief period at a hotel.He was unemployed at the dateof the hearing.Neely's only job since 1935 has been on the statehighway.This provided work every other week for 3 or 4 months.Wall has apparently earned about $900 in the meantime.A. P.Clark worked a few days a week for six or seven months on thestate highway and then with the Works Progress Administration.Hudson has worked off and on for a total of about seven mcnths foranother company.At the time of the hearing he was employed, buton a temporary basis.Robertson has worked "a little" for otherconcerns since the shut-down.He estimated that he had made aroundsix or seven hundred dollars since July 5, 1935.Fackler, however, moved to Danville, Virginia, in April of 1935,and has been living there since.With reference to him, therefore,we cannot find that the plant management should have realized thathe was available for, and desirous of, reinstatement in 1936 and1937.It appears from a comparison of the records of the ex-employeeswith brief records of the laborers actually promoted that the ex-employees all had longer service records and higher classifications.The records of seven of the employees have previously been sum-marized and reference is made thereto. The record of Walter Thorn-ton, one of the others involved, is among the longest.He was em-ployed April 1, 1923, as an oil handler at 350 per hour; raised to 500on August 1, 1928; and to 580 on September 1, 1933; and promotedto pump oiler at 700 on May 1, 1934.When reinstated on March 5,1935, after the shut-down, it was as laborer at 600.Doss, Spangler,and Powell, on the other hand, had records of only 31/2 months',5months', and 6 months' service, respectively. DECISIONS AND ORDERS253On this basis, the Trial Examiner found that in promoting thethree laborers instead of taking back three of the ex-employees in-volved in this complaint the respondent discriminated against itsex-employees exceptWall, and did so on the basis of their Unionaffiliation.We agree in excluding Wall.We can not find discrimina-tion against him, because, though his seniority was greater than thatof the men promoted, and though he may have been as well qualifiedto fill the post of boiler room or turbine room man as they, his occu-pation was that of a carpenter, a distinct trade, and presumablyitwas a carpenter's job that he desired to secure.His position as acarpenter for the respondent has not been filled since the Act wentinto effect.We also omit Fackler because of his departure fromGlen Lyn and his failure to indicate to the respondent, at any timeafter his departure, his desire for reinstatement, although since histestimony at the hearing the respondent is now on notice that liewishes to be.restored to employment.We do not agree that there has been discrimination against all theremaining ex-employees.Since, aside from the positions filled by thetransfer of the Kenova plant employees, only three positions of thekind previously occupied by the ex-employees have been filled whilethe Act has been in effect, any unlawful discrimination, in our opin-ion, has been limited to three of them.We do not decide specifi-callywhich of the ex-employees have been the victims of the re-spondent's action.It is clear, however, that they are the three whomerit preference in reinstatement, namely, those three with the long-est seniority records, subject to the limitation that a man who hasserved in a position to which Doss, Spangler or Powell was promoted,is entitled to preference over one who has not.The discrimination against these men, we find, was based upon theirUnion affiliations, past or present.Although Local No. 906 disinte-grated and lost its charter in April 1935, and they may not have beenmembers, even of the International Union, on June 1, 1936, or on Jan-uary 1, 1937, when the discriminatory acts occurred, they remainedpersons who had at one time taken part in union activities and dis-crimination against them for such past activities would be as effec-tive in discouraging unionization as if for similar current activities.We find that the respondent has discriminated with respect to hireand tenure of employment against three of the persons named in thecomplaint, as amended, except Wall and Fackler, for the purpose ofdiscouraging membership in a union, and that by such acts, respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights of self-organization guaranteed in Section 7 ofthe Act. 254NATIONAL LABOR RELATIONS BOARDV.EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the aforesaid activities of the respondent, occurringin connection with the operations of the respondent described in Sec-tion I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.VI. THE REMEDYIn addition to an order to cease and desist from,its unfair laborpractices, we shall affirmatively require the respondent to offer rein-statement to the three men against whom we have found discrimina-tion.We have already indicated above the basis for their determina-tion.The three men who are thus offered reinstatement are alsoentitled to back pay from the dates of the discriminatory acts, lessany amounts earned by them in the meantime. 'Thus one shouldreceive back pay from June 1, 1936, when Spangler was promoted,while the other two should receive back pay from January 1, 1937,when the other two promotions occurred.The determination of theemployee entitled to back pay from the earlier date is to be madeupon the basis of seniority, subject to the limitation that a man whohas, at one time or another, occupied the position to which Spanglerwas promoted is to be preferred over one who has not.As to the remaining men named in the complaint, the complaint isto be dismissed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law :1. International Brotherhood of ElectricalWorkers is a labororganization, within the meaning of Section 2, subdivision (5) of theNational Labor Relations Act.2.The respondent, by discriminating in regard to the hire ofthree of the following : J. A. Davis, L. F. Neely, Walter Thornton,J.B. Eastburn, A. P. Clark, E. B. Robertson, and Luther Hudson,and thereby discouraging membership in the labor organizationknown as International Brotherhood of Electrical Workers, has en-gaged in and is engaging in unfair labor practices, within the mean-ing of Section 8, subdivision (3) of the Act.3.The respondent, by interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8, subdivision (1) of the Act. DECISIONS AND ORDERS2554.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law; andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatAppalachian Electric Power Company and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from discouraging membership in the Inter-national Brotherhood of Electrical Workers, or any other labor or-ganization of its employees, by discharging, threatening to dis-charge, ref using to reinstate, or refusing to hire any of its employeescr any applicants for employment by reason of their membership,past or present, in the International Brotherhood of ElectricalWorkers, or any other labor organization;2.Cease and desist from in any manner discriminating againstany of its employees or against any applicants for employment inregard to hire or tenure of employment by reason of their member-ship in the International Brotherhood of Electrical Workers, or anyother labor organization of its employees; and3.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act.4.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :a.Offer present employment to three of the men named in thecomplaint, except J. F. Fackler and L. T. Wall, comparable as towages, general duties, and general conditions of employment withthe positions to which Doss, Powell, and Spangler were respectivelypromoted, determination of the three to be made among the mennamed in the complaint on the basis of seniority, subject to thelimitation that any man who has previously occupied any such posi-tion shall be preferred over any man who has not;b.Make whole the three men to whom employment is offered pur-suant to paragraph a. above for any loss of pay they have sufferedby reason of the respondent's discrimination in regard to their hire,by payment, respectively, of a sum of money equal to that which 256NATIONAL LABOR RELATIONS BOARDeach would have earned as wages during the period from the dateof such discrimination to the date of such offer of reinstatement, lessthe amount each has earned during that period, the date from whichback pay is to be paid to each to be determined as outlined in Sec-tion VI above;c.Post immediately notices to its employees in conspicuous placesthroughout its Glen Lyn plant, stating (1) that the respondent willcease and desist in the manner aforesaid, and (2) that such noticeswill remain posted for a period of at least thirty (30) consecutivedays from the date of posting;d.Notify the Regional Director for the Fifth Region within ten(10) days from the date of this order what steps the respondent hastaken to comply herewith.And it is further ordered that the complaint be, and is hereby,dismissed insofar as it alleges discrimination against persons otherthan the three to whom employment is ordered to be offered pursuantto Paragraph 4 a. above.